Exhibit 10.14
SECOND AMENDED AND RESTATED
SECURITIES PLEDGE AGREEMENT
     THIS SECOND AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT (this “Pledge
Agreement”) is made and entered into as of July 8, 2011 by SONIC AUTOMOTIVE,
INC., a Delaware corporation (a “Company” and a “Pledgor”), EACH OF THE
UNDERSIGNED SUBSIDIARIES OF THE COMPANY AND EACH OTHER PERSON WHO SHALL BECOME A
PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT (each a “Pledgor” and,
collectively with the Company, the “Pledgors”) and BANK OF AMERICA, N.A., a
national banking association, as Administrative Agent (in such capacity, the
“Administrative Agent”) for each of the lenders (the “Lenders”) now or hereafter
party to the Revolving Credit Agreement defined below (collectively with the
Administrative Agent and certain other Persons parties to Related Swap Contracts
and Secured Cash Management Arrangements as more particularly described in
Section 17 hereof, the “Revolving Secured Parties”). All capitalized terms used
but not otherwise defined herein shall have the respective meanings assigned
thereto in the Revolving Credit Agreement.
W I T N E S S E T H:
     WHEREAS, the Company, certain of the Lenders (the “Existing Lenders”) and
the Administrative Agent entered into that certain Amended and Restated Credit
Agreement dated as of January 15, 2010 (as amended prior to (but excluding) the
date hereof, the “Existing Credit Agreement”), pursuant to which certain of the
Existing Lenders agreed to make available to the Company a revolving credit
facility, including a letter of credit subfacility and a swingline subfacility;
and
     WHEREAS, the Company and certain Subsidiaries of the Company (the “Existing
Pledgors”) entered into an Amended and Restated Securities Pledge Agreement
dated as of January 15, 2010 (as amended prior to (but excluding) the date
hereof, the “Existing Pledge Agreement”), pursuant to which the Existing
Pledgors have secured their obligations arising under the Existing Credit
Agreement; and
     WHEREAS, the Company has requested that the Existing Credit Agreement be
amended and restated in order to, among other things, (a) extend the maturity
date of the revolving credit facility provided therein, (b) increase the maximum
aggregate amount of the revolving credit facility provided therein to
$175,000,000, and (c) make certain other amendments to the Existing Credit
Agreement on the terms and conditions set forth in that certain Second Amended
and Restated Credit Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Revolving Credit
Agreement”) among the Company, the Administrative Agent and the Lenders party
thereto from time to time (the “Lenders”); and
     WHEREAS, the Administrative Agent and the Lenders have agreed to enter into
the Revolving Credit Agreement, subject to, among other things, a condition that
the parties amend and restate the Existing Pledge Agreement as provided herein;
and

 



--------------------------------------------------------------------------------



 



     WHEREAS, each of (i) the Company, as collateral security for the payment
and performance of the Obligations and the obligations and liabilities of any
Loan Party now existing or hereafter arising under Related Swap Contracts and
Secured Cash Management Arrangements, and (ii) each other Pledgor (including
each Subsidiary party to a Joinder Agreement), as collateral security for the
payment and performance of its Guarantor’s Obligations (as defined in the
Subsidiary Guaranty), and the payment and performance of its obligations and
liabilities (whether now existing or hereafter arising) hereunder or under any
of the other Loan Documents to which it is now or hereafter becomes a party
(such obligations and liabilities of the Pledgors described in clauses (i) and
(ii) being referred to as “Secured Obligations”), is willing to pledge and grant
to the Administrative Agent for the benefit of the Revolving Secured Parties a
security interest in all of the Equity Interests of certain of its Subsidiaries
as more particularly described on Schedule I attached hereto (collectively, the
“Pledged Interests”), and certain related property (such Subsidiaries, together
with all other Subsidiaries whose Equity Interests may be required to be subject
to this Pledge Agreement from time to time, are hereinafter referred to
collectively as the “Pledged Subsidiaries”); and
     WHEREAS, the Company and each Subsidiary party hereto will materially
benefit from the Loans to be made, and the Letters of Credit to be issued, under
the Revolving Credit Agreement and each such Subsidiary is a party (as signatory
or by joinder) to the Subsidiary Guaranty pursuant to which such Subsidiary
guarantees the Obligations of the Company and the other Loan Parties; and
     WHEREAS, the Revolving Secured Parties are unwilling to make available or
maintain the credit facilities under the Revolving Credit Agreement unless the
Company and each other Pledgor enter into this Pledge Agreement;
     NOW, THEREFORE, in order to induce (i) the Lenders to amend and restate the
Existing Credit Agreement and (ii) the Revolving Secured Parties to enter into
the Loan Documents and to make or maintain the credit facilities provided for
therein available to or for the account of the Company and in consideration of
the promises and the mutual covenants contained herein, the parties hereto agree
that the Existing Pledge Agreement is hereby amended and restated as follows:
     1. Pledge of Pledged Interests; Other Collateral.
     (a) As collateral security for the payment and performance by each Pledgor
of its now or hereafter existing Secured Obligations, each Pledgor hereby
grants, pledges and collaterally assigns to the Administrative Agent for the
benefit of the Revolving Secured Parties a first priority security interest in
all of the following items of property in which it now has or may at any time
hereafter acquire an interest or the power to transfer rights therein, and
wheresoever located:
     (i) the Pledged Interests; and
     (ii) all money, securities, security entitlements and other investment
property, dividends, rights, general intangibles and other property at any time
and from time to time (x) declared or distributed in respect of or in exchange
for or on

2



--------------------------------------------------------------------------------



 



conversion of any Pledged Interest, or (y) by its or their terms exchangeable or
exercisable for or convertible into any Pledged Interest; and
     (iii) all other property of whatever character or description, including
money, securities, security entitlements and other investment property, and
general intangibles hereafter delivered to the Administrative Agent in
substitution for or as an addition to any of the foregoing; and
     (iv) all securities accounts to which may at any time be credited any or
all of the foregoing or any proceeds thereof and all certificates and
instruments representing or evidencing any of the foregoing or any proceeds
thereof; and
     (v) all proceeds of any of the foregoing.
All such Pledged Interests, certificates, instruments, cash, securities,
interests, dividends, rights and other property referred to in clauses
(i) through (v) of this Section 1 are herein collectively referred to as the
“Collateral.”
     (b) Subject to Section 10(a), each Pledgor agrees to deliver all
certificates, instruments or other documents representing any Collateral to the
Administrative Agent at such location as the Administrative Agent shall from
time to time designate by written notice pursuant to Section 22 for its custody
at all times until termination of this Pledge Agreement, together with such
instruments of assignment and transfer as requested by the Administrative Agent.
     (c) Each Pledgor agrees to execute and deliver, or cause to be executed and
delivered by other Persons, at Pledgor’s expense, all share certificates,
documents, instruments, agreements, financing statements (and amendments thereto
and continuations thereof), assignments, control agreements, or other writings
as the Administrative Agent may reasonably request from time to time to carry
out the terms of this Pledge Agreement or to protect or enforce the
Administrative Agent’s Lien and security interest in the Collateral hereunder
granted to the Administrative Agent for the benefit of the Revolving Secured
Parties and further agrees to do and cause to be done upon the Administrative
Agent’s request, at Pledgor’s expense, all things determined by the
Administrative Agent to be necessary or advisable to perfect and keep in full
force and effect the Lien in the Collateral hereunder granted to the
Administrative Agent for the benefit of the Revolving Secured Parties, including
the prompt payment of all out-of-pocket fees and expenses incurred in connection
with any filings made to perfect or continue the Lien and security interest in
the Collateral hereunder granted in favor of the Administrative Agent for the
benefit of the Revolving Secured Parties.
     (d) All filing fees, advances, charges, costs and expenses (including fees,
charges and disbursements of counsel (“Attorney Costs”)), incurred or paid by
the Administrative Agent or any Lender in exercising any right, power or remedy
conferred by this Pledge Agreement, or in the enforcement thereof, shall become
a part of the Secured Obligations secured hereunder and shall be paid to the
Administrative Agent for the benefit of the Revolving Secured Parties by the
Pledgor in respect of which the same

3



--------------------------------------------------------------------------------



 



was incurred immediately upon demand therefor, and any amounts not so paid on
demand (in addition to other rights and remedies resulting from such nonpayment)
shall bear interest from the date of demand until paid in full at the Default
Rate.
     (e) Each Pledgor agrees to register and cause to be registered the interest
of the Administrative Agent, for the benefit of the Revolving Secured Parties,
in the Collateral on its own books and records and the registration books of
each of the Pledged Subsidiaries.
     2. Status of Pledged Interests. Each Pledgor hereby represents, warrants
and covenants to the Administrative Agent for the benefit of the Revolving
Secured Parties, with respect to itself and the Collateral as to which it has or
acquires any interest, that:
     (a) All of the Pledged Interests are, as of the date of execution of this
Pledge Agreement or Joinder Agreement by each Pledgor pledging such Pledged
Interests (such date as applicable with respect to each Pledgor, its “Applicable
Date”), and shall at all times thereafter be validly issued and outstanding,
fully paid and non-assessable, are accurately described on Schedule I, and
(except as set forth on Schedule I) constitute all of the issued and outstanding
Equity Interests of each Pledged Subsidiary.
     (b) The Pledgor is as at its Applicable Date and shall at all times
thereafter (subject to Dispositions permitted under the Revolving Credit
Agreement) be the sole registered and record and beneficial owner of the Pledged
Interests, free and clear of all Liens, charges, equities, options,
hypothecations, encumbrances and restrictions on pledge or transfer, including
transfer of voting rights (other than the pledge hereunder and applicable
restrictions pursuant to federal and state and applicable foreign securities
laws). Without limiting the foregoing, the Pledged Interests are not and will
not be subject to any voting trust, shareholders agreement, right of first
refusal, voting proxy, power of attorney or other similar arrangement (other
than the rights hereunder in favor of the Administrative Agent).
     (c) At no time shall any Pledged Interests (i) be held or maintained in the
form of a security entitlement or credited to any securities account and
(ii) which constitute a “security” (or as to which the related Pledged
Subsidiary has elected to have treated as a “security”) under Article 8 of the
Uniform Commercial Code of the State of North Carolina or of any other
jurisdiction whose laws may govern (the “UCC”) be maintained in the form of
uncertificated securities. With respect to Pledged Interests that are
“securities” under the UCC, or as to which the issuer has elected at any time to
have such interests treated as “securities” under the UCC, such Pledged
Interests are, and shall at all times be, represented by the share certificates
listed on Schedule I hereto, which share certificates, with stock powers duly
executed in blank by the Pledgor, have been delivered to the Administrative
Agent or are being delivered to the Administrative Agent simultaneously herewith
or, in the case of Additional Interests as defined in Section 21, shall be
delivered pursuant to Section 21. In addition, with respect to all Pledged
Interests, including Pledged Interests that are not “securities” under the UCC
and as to which the applicable Pledged Subsidiary has not elected to have such
interests treated as “securities” under the UCC, the Pledgor has at its
Applicable Date delivered to the

4



--------------------------------------------------------------------------------



 



Administrative Agent (or has previously delivered to the Administrative Agent
or, in case of Additional Interests shall deliver pursuant to Section 21)
Uniform Commercial Code financing statements (or appropriate amendments thereto)
duly authorized by the Pledgor and naming the Administrative Agent for the
benefit of the Revolving Secured Parties as “secured party,” in form, substance
and number sufficient in the reasonable opinion of the Administrative Agent to
be filed in all UCC filing offices and in all jurisdictions in which filing is
necessary or advisable to perfect in favor of the Administrative Agent for the
benefit of the Revolving Secured Parties the Lien on such Pledged Interests,
together with all required filing fees. Without limiting the foregoing
provisions of this Section 2(c), with respect to any Pledged Interests issued by
any Subsidiary organized under the laws of a jurisdiction other than the United
States (a “Foreign Subsidiary”), Pledgor shall deliver or cause to be delivered,
(i) in addition to or in substitution for all or any of the foregoing items, as
the Administrative Agent may elect, such other instruments, certificates,
agreements, notices, filings, and other documents, and take or cause to be taken
such other action, as the Administrative Agent may determine to be necessary or
advisable under the laws of the jurisdiction of formation of such Foreign
Subsidiary, to grant, perfect and protect as a first priority lien in such
Collateral in favor of the Administrative Agent for the benefit of the Revolving
Secured Parties, and (ii) an opinion of counsel acceptable in form and substance
to the Administrative Agent issued by a law firm acceptable to the
Administrative Agent licensed to practice law in such foreign jurisdiction,
addressing with respect to such Pledged Interests the matters described in
Section 6.14 of the Revolving Credit Agreement.
     (d) It has full corporate power, legal right and lawful authority to
execute this Pledge Agreement (and any Joinder Agreement applicable to it) and
to pledge, assign and transfer its Pledged Interests in the manner and form
hereof.
     (e) The pledge, assignment and delivery of its Pledged Interests (along
with undated stock powers executed in blank, financing statements and other
agreements referred to in Section 2(c) hereof) to the Administrative Agent for
the benefit of the Revolving Secured Parties pursuant to this Pledge Agreement
(or any Joinder Agreement) creates or continues, as applicable, a valid and
perfected first priority security interest in such Pledged Interests in favor of
the Administrative Agent for the benefit of the Revolving Secured Parties,
securing the payment of the Secured Obligations, assuming, in the case of the
Pledged Interests which constitute certificated “securities” under the UCC,
continuous and uninterrupted possession by or on behalf of the Administrative
Agent. The Pledgor will at its own cost and expense defend the Revolving Secured
Parties’ right, title and security interest in and to the Collateral against the
claims and demands of all persons whomsoever.
     (f) Except as otherwise expressly provided herein pursuant to a Disposition
permitted under the Revolving Credit Agreement, none of the Pledged Interests
(nor any interest therein or thereto) shall be sold, transferred or assigned
without the Administrative Agent’s prior written consent, which may be withheld
for any reason.
     (g) It shall at all times cause the Pledged Interests of such Pledgor that
constitute “securities” (or as to which the issuer elects to have treated as
“securities”)

5



--------------------------------------------------------------------------------



 



under the UCC to be represented by the certificates now and hereafter delivered
to the Administrative Agent in accordance with Sections 1, 2 and 21 hereof and
that it shall cause each of the Pledged Subsidiaries as to which it is the
Pledgor not to issue any Equity Interests, or securities convertible into, or
exchangeable or exercisable for, Equity Interests, at any time during the term
of this Pledge Agreement unless the Pledged Interests of such Pledge Subsidiary
are issued solely to either (y) such Pledgor who shall immediately comply with
Sections 2 and 21 hereof with respect to such property or (z) the Company or a
Subsidiary Guarantor who shall immediately pledge such additional Equity
Interests to the Administrative Agent for the benefit of the Revolving Secured
Parties pursuant to Section 21 or 23 hereof, as applicable, on substantially
identical terms as are contained herein and deliver or cause to be delivered the
appropriate documents described in Section 2(c) hereof to the Administrative
Agent and take such further actions as the Administrative Agent may deem
necessary in order to perfect a first priority security interest in such Equity
Interests.
     (h) The exact legal name and address, type of Person, jurisdiction of
formation, jurisdiction of formation identification number (if any), and
location of the chief executive office of such Pledgor are as specified on
Schedule II attached hereto. No Pledgor shall change its name, jurisdiction of
formation (whether by reincorporation, merger or otherwise), or the location of
its chief executive office, except upon giving not less than thirty (30) days’
prior written notice to the Administrative Agent and taking or causing to be
taken all such action at such Pledgor’s expense as may be reasonably requested
by the Administrative Agent to perfect or maintain the perfection of the Lien of
the Administrative Agent in Collateral.
     3. Preservation and Protection of Collateral.
     (a) The Administrative Agent shall be under no duty or liability with
respect to the collection, protection or preservation of the Collateral, or
otherwise, beyond the use of reasonable care in the custody and preservation
thereof while in its possession.
     (b) Each Pledgor agrees to pay when due all taxes, charges, Liens and
assessments against the Collateral in which it has an interest, unless being
contested in good faith by appropriate proceedings diligently conducted and
against which adequate reserves have been established in accordance with GAAP
applied on a basis consistent with that used in preparing the Audited Financial
Statements and evidenced to the satisfaction of the Administrative Agent and
provided that all enforcement proceedings in the nature of levy or foreclosure
are effectively stayed. Upon the failure of any Pledgor to so pay or contest
such taxes, charges, Liens or assessments, or upon the failure of any Pledgor to
pay any amount pursuant to Section 1(c), the Administrative Agent at its option
may pay or contest any of them (the Administrative Agent having the sole right
to determine the legality or validity and the amount necessary to discharge such
taxes, charges, Liens or assessments) but shall not have any obligation to make
any such payment or contest. All sums so disbursed by the Administrative Agent,
including Attorney Costs, court costs, expenses and other charges related
thereto, shall be payable on demand by the applicable Pledgor to the
Administrative Agent and shall be additional Secured Obligations secured by the
Collateral, and any amounts not so paid on demand

6



--------------------------------------------------------------------------------



 



(in addition to other rights and remedies resulting from such nonpayment) shall
bear interest from the date of demand until paid in full at the Default Rate.
     (c) Each Pledgor hereby (i) irrevocably authorizes the Administrative Agent
to file (with, or to the extent permitted by applicable law, without the
signature of the Pledgor appearing thereon) financing statements (including
amendments thereto and continuations and copies thereof) showing such Pledgor as
“debtor” at such time or times and in all filing offices as the Administrative
Agent may from time to time reasonably determine to be necessary or advisable to
perfect or protect the rights of the Administrative Agent and the Revolving
Secured Parties hereunder, or otherwise to give effect to the transactions
herein contemplated, and (ii) irrevocably ratifies and acknowledges all such
actions taken by or on behalf of the Administrative Agent prior to the
Applicable Date.
     4. Default. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent is given full power and authority, then or at
any time thereafter, to sell, assign, deliver or collect the whole or any part
of the Collateral, or any substitute therefor or any addition thereto, in one or
more sales, with or without any previous demands or demand of performance or, to
the extent permitted by law, notice or advertisement, in such order as the
Administrative Agent may elect; and any such sale may be made either at public
or private sale at the Administrative Agent’s place of business or elsewhere,
either for cash or upon credit or for future delivery, at such price or prices
as the Administrative Agent may reasonably deem fair; and the Administrative
Agent or any other Revolving Secured Party may be the purchaser of any or all
Collateral so sold and hold the same thereafter in its own right free from any
claim of any Pledgor or right of redemption. Demands of performance,
advertisements and presence of property and sale and notice of sale are hereby
waived to the extent permissible by law. Any sale hereunder may be conducted by
an auctioneer or any officer or agent of the Administrative Agent. Each Pledgor
recognizes that the Administrative Agent may be unable to effect a public sale
of the Collateral by reason of certain prohibitions contained in the Securities
Act of 1933, as amended (the “Securities Act”), and applicable state law, and
may be otherwise delayed or adversely affected in effecting any sale by reason
of present or future restrictions thereon imposed by governmental authorities,
and that as a consequence of such prohibitions and restrictions the
Administrative Agent may be compelled (i) to resort to one or more private sales
to a restricted group of purchasers who will be obliged to agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof, or (ii) to seek regulatory
approval of any proposed sale or sales, or (iii) to limit the amount of
Collateral sold to any Person or group. Each Pledgor agrees and acknowledges
that private sales so made may be at prices and upon terms less favorable to
such Pledgor than if such Collateral was sold either at public sales or at
private sales not subject to other regulatory restrictions, and that the
Administrative Agent has no obligation to delay the sale of any of the
Collateral for the period of time necessary to permit the Pledged Subsidiary to
register or otherwise qualify the Collateral, even if such Pledged Subsidiary
would agree to register or otherwise qualify such Collateral for public sale
under the Securities Act or applicable state law. Each Pledgor further agrees,
to the extent permitted by applicable law, that the use of private sales made
under the foregoing circumstances to dispose of the Collateral shall be deemed
to be dispositions in a commercially reasonable manner. Each Pledgor hereby
acknowledges that a ready market may not exist for the Pledged Interests if they
are not traded

7



--------------------------------------------------------------------------------



 



on a national securities exchange or quoted on an automated quotation system and
agrees and acknowledges that in such event the Pledged Interests may be sold for
an amount less than a pro rata share of the fair market value of the Pledged
Subsidiary’s assets minus its liabilities. In addition to the foregoing, the
Revolving Secured Parties may exercise such other rights and remedies as may be
available under the Loan Documents, at law (including without limitation the
UCC) or in equity.
     5. Proceeds of Sale. The net cash proceeds resulting from the collection,
liquidation, sale, or other disposition of the Collateral shall be applied first
to the expenses (including all Attorney Costs) of retaking, holding, storing,
processing and preparing for sale, selling, collecting, liquidating and the
like, and then to the satisfaction of all Secured Obligations in accordance with
the terms of Section 8.03 of the Revolving Credit Agreement. Each Pledgor shall
be liable to the Administrative Agent, for the benefit of the Revolving Secured
Parties, and shall pay to the Administrative Agent, for the benefit of the
Revolving Secured Parties, on demand any deficiency which may remain after such
sale, disposition, collection or liquidation of the Collateral.
     6. Presentments, Demands and Notices. The Administrative Agent shall not be
under any duty or obligation whatsoever to make or give any presentments,
demands for performances, notices of nonperformance, protests, notice of protest
or notice of dishonor in connection with any obligations or evidences of
indebtedness held thereby as collateral, or in connection with any obligations
or evidences of indebtedness which constitute in whole or in part the Secured
Obligations secured hereunder.
     7. Attorney-in-Fact. Each Pledgor hereby appoints the Administrative Agent
as the Pledgor’s attorney-in-fact for the purposes of carrying out the
provisions of this Pledge Agreement and taking any action and executing any
instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default. Without limiting the generality of the
foregoing, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall have the right and power to receive,
endorse and collect all checks and other orders for the payment of money made
payable to any Pledgor representing any dividend, interest payment, principal
payment or other distribution payable or distributable in respect to the
Collateral or any part thereof and to give full discharge for the same.
     8. Reinstatement. The granting of a security interest in the Collateral and
the other provisions hereof shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Revolving Secured Party or is
repaid by any Revolving Secured Party in whole or in part in good faith
settlement of a pending or threatened avoidance claim, whether upon the
insolvency, bankruptcy or reorganization of any Pledgor or any other Loan Party
or otherwise, all as though such payment had not been made. The provisions of
this Section 8 shall survive repayment of all of the Secured Obligations and the
termination or expiration of this Pledge Agreement in any manner, including but
not limited to termination upon occurrence of the Facility Termination Date.

8



--------------------------------------------------------------------------------



 



     9. Waiver by the Pledgors. Each Pledgor waives to the extent permitted by
applicable law (a) any right to require any Revolving Secured Party or any other
obligee of the Secured Obligations to (i) proceed against any Person or entity,
including without limitation any Loan Party, (ii) proceed against or exhaust any
Collateral or other collateral for the Secured Obligations, or (iii) pursue any
other remedy in its power, (b) any defense arising by reason of any disability
or other defense of any other Person, or by reason of the cessation from any
cause whatsoever of the liability of any other Person or entity, (c) any right
of subrogation, (d) any right to enforce any remedy which any Revolving Secured
Party or any other obligee of the Secured Obligations now has or may hereafter
have against any other Person and any benefit of and any right to participate in
any collateral or security whatsoever now or hereafter held by the
Administrative Agent for the benefit of the Revolving Secured Parties. Each
Pledgor authorizes each Revolving Secured Party and each other obligee of the
Secured Obligations without notice (except notice required by applicable law) or
demand and without affecting its liability hereunder or under the Loan Documents
from time to time to: (x) take and hold security, other than the Collateral
herein described, for the payment of such Secured Obligations or any part
thereof, and exchange, enforce, waive and release the Collateral herein
described or any part thereof or any such other security; and (y) apply such
Collateral or other security and direct the order or manner of sale thereof as
such Revolving Secured Party or obligee in its discretion may determine.
     The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Pledgor and the
receipt thereof by such Pledgor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.
     10. Dividends and Voting Rights.
     (a) All dividends and other distributions with respect to any of the
Pledged Interests shall be subject to the pledge hereunder, provided, however,
that cash dividends paid to a Pledgor as record owner of the Pledged Interests,
to the extent permitted by the Revolving Credit Agreement to be declared and
paid, may be retained by such Pledgor so long as no Event of Default shall have
occurred and be continuing, free from any Liens hereunder.
     (b) So long as no Event of Default shall have occurred and be continuing,
the registration of the Collateral in the name of a Pledgor as record and
beneficial owner shall not be changed and such Pledgor shall be entitled to
exercise all voting and other rights and powers pertaining to the Collateral for
all purposes not inconsistent with the terms of the Loan Documents.
     (c) Upon the occurrence and during the continuance of any Event of Default,
all rights of the Pledgors to receive and retain cash dividends and other
distributions upon the Collateral pursuant to subsection (a) above shall cease
and shall thereupon be vested in the Administrative Agent for the benefit of the
Revolving Secured Parties, and each Pledgor shall promptly deliver, or shall
cause to be promptly delivered, all such cash dividends and other distributions
with respect to the Pledged Interests to the Administrative Agent (together, if
the Administrative Agent shall request, with the documents described in
Sections 1(c) and 2(c) hereof or other negotiable documents or

9



--------------------------------------------------------------------------------



 



instruments so distributed) to be held by it hereunder or, at the option of the
Administrative Agent, to be applied to the Secured Obligations. Pending delivery
to the Administrative Agent of such property, each Pledgor shall keep such
property segregated from its other property and shall be deemed to hold the same
in trust for the benefit of the Revolving Secured Parties.
     (d) Upon the occurrence and during the continuance of any Event of Default,
at the option of the Administrative Agent, all rights of each of the Pledgors to
exercise the voting or consensual rights and powers which it is authorized to
exercise pursuant to subsection (b) above shall cease and the Administrative
Agent may thereupon (but shall not be obligated to), at its request, cause such
Collateral to be registered in the name of the Administrative Agent or its
nominee or agent for the benefit of the Revolving Secured Parties and/or
exercise such voting or consensual rights and powers as appertain to ownership
of such Collateral, and to that end each Pledgor hereby appoints the
Administrative Agent as its proxy, with full power of substitution, to vote and
exercise all other rights as a shareholder with respect to such Pledged
Interests hereunder upon the occurrence and during the continuance of any Event
of Default, which proxy is coupled with an interest and is irrevocable until the
Facility Termination Date, and each Pledgor hereby agrees to provide such
further proxies as the Administrative Agent may request; provided, however, that
the Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.
     11. Continued Powers. Until the Facility Termination Date shall have
occurred, the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Revolving Secured Parties hereunder
shall continue to exist and may, at any time after the occurrence and during the
continuance of an Event of Default, be exercised by the Administrative Agent at
any time and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Pledgor may have ceased.
     12. Other Rights. The rights, powers and remedies given to the
Administrative Agent for the benefit of the Revolving Secured Parties by this
Pledge Agreement shall be in addition to all rights, powers and remedies given
to the Administrative Agent or any Revolving Secured Party under any other Loan
Document or by virtue of any statute or rule of law. Any forbearance or failure
or delay by the Administrative Agent in exercising any right, power or remedy
hereunder shall not be deemed to be a waiver of such right, power or remedy, and
any single or partial exercise of any right, power or remedy hereunder shall not
preclude the further exercise thereof; and every right, power and remedy of the
Revolving Secured Parties shall continue in full force and effect until such
right, power or remedy is specifically waived in accordance with the terms of
the Revolving Credit Agreement.
     13. Anti-Marshaling Provisions. The right is hereby given by each Pledgor
to the Administrative Agent, for the benefit of the Revolving Secured Parties,
to make releases (whether in whole or in part) of all or any part of the
Collateral agreeable to the Administrative Agent without notice to, or the
consent, approval or agreement of other parties and interests, including junior
lienors, which releases shall not impair in any manner the validity of or
priority

10



--------------------------------------------------------------------------------



 



of the Liens and security interests in the remaining Collateral conferred
hereunder, nor release any Pledgor from personal liability for the Secured
Obligations. Notwithstanding the existence of any other security interest in the
Collateral held by the Administrative Agent, for the benefit of the Revolving
Secured Parties, the Administrative Agent shall have the right to determine the
order in which any or all of the Collateral shall be subjected to the remedies
provided in this Pledge Agreement. Each Pledgor hereby waives any and all right
to require the marshaling of assets in connection with the exercise of any of
the remedies permitted by applicable law or provided herein or in any Loan
Document.
     14. Entire Agreement. This Pledge Agreement and each Joinder Agreement,
together with the Revolving Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements and understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein contained. The
express terms hereof and of the Joinder Agreements control and supersede any
course of performance or usage of the trade inconsistent with any of the terms
hereof and thereof. Neither this Pledge Agreement nor any Joinder Agreement nor
any portion or provision hereof or thereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than as provided in the Revolving Credit Agreement.
     15. Further Assurances. Each Pledgor agrees at its own expense to do such
further acts and things, and to execute and deliver, and cause to be executed
and delivered as may be necessary or advisable to give effect thereto, such
additional conveyances, assignments, financing statements, control agreements,
documents, certificates, stock powers, agreements and instruments, as the
Administrative Agent may at any time reasonably request in connection with the
administration or enforcement of this Pledge Agreement or any Joinder Agreement
or related to the Collateral or any part thereof or in order better to assure
and confirm unto the Administrative Agent its rights, powers and remedies for
the benefit of the Revolving Secured Parties hereunder or thereunder. Each
Pledgor hereby consents and agrees that the Pledged Subsidiaries and all other
Persons, shall be entitled to accept the provisions hereof and of the Joinder
Agreements as conclusive evidence of the right of the Administrative Agent, on
behalf of the Revolving Secured Parties, to exercise its rights, privileges, and
remedies hereunder and thereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Pledgor or any other Person to any of such Pledged
Subsidiaries or other Persons.
     16. Binding Agreement; Assignment. This Pledge Agreement and each Joinder
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto, and to their
respective successors and assigns, except that no Pledgor shall be permitted to
assign this Pledge Agreement, any Joinder Agreement or any interest herein or
therein or in the Collateral, or any part thereof or interest therein, or
otherwise pledge, encumber or grant any option with respect to the Collateral,
or any part thereof, or any cash or property held by the Administrative Agent as
Collateral under this Pledge Agreement. Without limiting the generality of the
foregoing sentence of this Section 16, any Lender may assign to one or more
Persons, or grant to one or more Persons participations in or to, all or any
part of its rights and obligations under the Revolving Credit Agreement (to the
extent permitted by the Revolving Credit Agreement); and to the extent of any
such permitted

11



--------------------------------------------------------------------------------



 



assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Revolving Credit Agreement, including Article IX thereof
(concerning the Administrative Agent) and Section 10.06 thereof (concerning
assignments and participations). All references herein to the Administrative
Agent and to the Revolving Secured Parties shall include any successor thereof
or permitted assignee, and any other obligees from time to time of the Secured
Obligations.
     17. Related Swap Contracts and Secured Cash Management Arrangements. All
obligations of any Pledgor under or in respect of Related Swap Contracts and
Secured Cash Management Arrangements (which are not prohibited under the terms
of the Revolving Credit Agreement) to which any Lender or any Affiliate of any
Lender is a party, shall be deemed to be Secured Obligations secured hereby, and
each Lender or Affiliate of a Lender party to any such Related Swap Contract or
Secured Cash Management Arrangement shall be deemed to be a Revolving Secured
Party hereunder with respect to such Secured Obligations; provided, however,
that such obligations shall cease to be Secured Obligations at such time, prior
to the Facility Termination Date, as such Person (or Affiliate of such Person)
shall cease to be a “Lender” under the Revolving Credit Agreement.
     No Person who obtains the benefit of any Lien by virtue of the provisions
of this Section shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provisions
of this Pledge Agreement to the contrary, the Administrative Agent shall only be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, the Secured Obligations arising under Related Swap
Contracts or Secured Cash Management Arrangements to the extent the
Administrative Agent has received written notice of such Obligations, together
with such supportive documentation as it may request from the applicable Lender
or Affiliate of a Lender. Each Revolving Secured Party not a party to the
Revolving Credit Agreement who obtains the benefit of this Pledge Agreement by
virtue of the provisions of this Section shall be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of the Revolving Credit Agreement, and that with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Revolving Secured Party, the Administrative Agent and
each of its Related Parties shall be entitled to all the rights, benefits and
immunities conferred under Article IX of the Revolving Credit Agreement.
     18. Severability. The provisions of this Pledge Agreement are independent
of and separable from each other. If any provision hereof shall for any reason
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Pledge Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.
     19. Counterparts. This Pledge Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Agreement
to produce or account for more

12



--------------------------------------------------------------------------------



 



than one such counterpart executed by the Pledgor against whom enforcement is
sought. Without limiting the foregoing provisions of this Section 19, the
provisions of Section 10.10 of the Revolving Credit Agreement shall be
applicable to this Pledge Agreement.
     20. Termination. Subject to the provisions of Section 8, this Pledge
Agreement and each Joinder Agreement, and all obligations of the Pledgors
hereunder (excluding those obligations and liabilities that expressly survive
such termination) shall terminate without delivery of any instrument or
performance of any act by any party on the Facility Termination Date. Upon such
termination of this Pledge Agreement, the Administrative Agent shall, at the
sole expense of the Pledgors, promptly deliver to the Pledgors the certificates
evidencing its shares of Pledged Interests (and any other property received as a
dividend or distribution or otherwise in respect of such Pledged Interests to
the extent then held by the Administrative Agent as additional Collateral
hereunder), together with any cash then constituting the Collateral not then
sold or otherwise disposed of in accordance with the provisions hereof, and take
such further actions at the request of the Pledgors as may be necessary to
effect the same.
     21. Additional Interests. If any Pledgor shall at any time acquire or hold
any additional Pledged Interests, including any Pledged Interests issued by any
Subsidiary not listed on Schedule I hereto which are required to be subject to a
Lien pursuant to a Pledge Agreement by the terms hereof or of any provision of
the Revolving Credit Agreement (any such shares being referred to herein as the
“Additional Interests”), such Pledgor shall deliver to the Administrative Agent
for the benefit of the Revolving Secured Parties (i) a Pledge Agreement
Supplement in the form of Exhibit A hereto with respect to such Additional
Interests duly completed and executed by such Pledgor and (iii) any other
document required in connection with such Additional Interests as described in
Section 2(c). Each Pledgor shall comply with the requirements of this Section 21
concurrently with the acquisition of any such Additional Interests or, in the
case of Additional Interests to which Section 6.14 of the Revolving Credit
Agreement applies, within the time period specified in such Section or elsewhere
in the Revolving Credit Agreement with respect to such Additional Interests;
provided, however, that the failure to comply with the provisions of this
Section 21 shall not impair the Lien on Additional Interests conferred
hereunder.
     22. Notices. Any notice required or permitted hereunder shall be given
(a) with respect to the Company and each Subsidiary which is a Pledgor
hereunder, at the address of the Company indicated in Schedule 10.02 of the
Revolving Credit Agreement, (b) with respect to the Administrative Agent or a
Revolving Secured Party, at the Administrative Agent’s address indicated in
Schedule 10.02 of the Revolving Credit Agreement. All such addresses may be
modified, and all such notices shall be given and shall be effective, as
provided in Section 10.02 of the Revolving Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.
     23. Joinder. Each Person who shall at any time execute and deliver to the
Administrative Agent a Joinder Agreement and who is identified therein as a
“Pledgor” shall thereupon irrevocably, absolutely and unconditionally become a
party hereto and obligated hereunder as a Pledgor and shall have thereupon
pursuant to Section 1 hereof granted a security interest in and collaterally
assigned and pledged to the Administrative Agent for the benefit of the
Revolving Secured Parties all Pledged Interests which it has at its Applicable
Date or

13



--------------------------------------------------------------------------------



 



thereafter acquires any interest or the power to transfer, and all references
herein and in the other Loan Documents to the Pledgors or to the parties to this
Pledge Agreement shall be deemed to include such Person as a Pledgor hereunder.
Each such Joinder Agreement shall be accompanied by the Supplemental Schedules
referred to therein, appropriately completed with information relating to the
Pledgor executing such Joinder Agreement and its property. Each of the
applicable Schedules attached hereto shall be deemed amended and supplemented
without further action by such information reflected on the Supplemental
Schedules to each such Joinder Agreement.
     24. Rules of Interpretation. The rules of interpretation contained in
Sections 1.03 and 1.06 of the Revolving Credit Agreement shall be applicable to
this Pledge Agreement and each Joinder Agreement and are hereby incorporated by
reference. All representations and warranties contained herein shall survive the
delivery of documents and any Credit Extensions referred to herein or secured
hereby.
     25. Governing Law; Waivers.
     (a) THIS PLEDGE AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     (b) EACH PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS PLEDGE
AGREEMENT OR ANY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR
THEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING IN MECKLENBURG
COUNTY, STATE OF NORTH CAROLINA, UNITED STATES OF AMERICA AND, BY THE EXECUTION
AND DELIVERY OF THIS PLEDGE AGREEMENT OR A JOINDER AGREEMENT, EXPRESSLY WAIVES
ANY OBJECTION THAT IT MAY HAVE NOW OR HEREAFTER TO THE LAYING OF THE VENUE OR TO
THE JURISDICTION OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND IRREVOCABLY SUBMITS
GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING.
     (c) EACH PLEDGOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID) TO THE ADDRESS OF SUCH PLEDGOR PROVIDED IN SECTION 22 OR BY ANY OTHER
METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE
OF NORTH CAROLINA.
     (d) NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY

14



--------------------------------------------------------------------------------



 



SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS PLEDGE AGREEMENT
OR ANY JOINDER AGREEMENT OR THE OTHER LOAN DOCUMENTS IN THE COURTS OF ANY PLACE
WHERE ANY PLEDGOR OR ANY OF SUCH PLEDGOR’S PROPERTY OR ASSETS MAY BE FOUND OR
LOCATED. TO THE EXTENT PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH
JURISDICTION, EACH PLEDGOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT OF ANY SUCH SUIT, ACTION OR
PROCEEDING, OBJECTION TO THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY
BY ANY SUCH OTHER COURT OR COURTS WHICH NOW OR HEREAFTER, BY REASON OF ITS
PRESENT OR FUTURE DOMICILE, OR OTHERWISE, MAY BE AVAILABLE UNDER APPLICABLE LAW.
     (e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS PLEDGE AGREEMENT OR ANY JOINDER AGREEMENT OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE
BE DELIVERED IN CONNECTION WITH THE FOREGOING, EACH PARTY HEREBY AGREES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PERSON MAY HAVE TO TRIAL BY
JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.
     (f) EACH PLEDGOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.
     26. Amendment and Restatement. The parties hereto agree that the Existing
Pledge Agreement is hereby amended and restated in this Pledge Agreement, and
this Pledge Agreement shall constitute neither a release nor novation of any
lien or security interest arising under the Existing Pledge Agreement nor a
refinancing of any indebtedness or obligations arising thereunder or under the
Existing Credit Agreement or related documents, but rather the liens and
security interests in effect under the Existing Pledge Agreement shall continue
in effect on the terms hereof.
[Signature Pages Follow.]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Pledge Agreement on
the day and year first written above.

                  PLEDGORS:

SONIC AUTOMOTIVE, INC.    
 
           
 
  By:
Name:   \David P. Cosper\
 
David P. Cosper    
 
  Title:   Vice Chairman and Chief Financial Officer    
 
                FAA HOLDING CORP.
FIRSTAMERICA AUTOMOTIVE, INC.
L DEALERSHIP GROUP, INC.
SAI AL HC1, INC.
SAI FL HC3, INC.
SAI FL HC4, INC.
SAI FL HC7, INC.
SAI MD HC1, INC.
SAI OK HC1, INC.
SAI TN HC1, LLC
SAI TN HC2, LLC
SONIC — LS, LLC
SONIC — NEWSOME CHEVROLET WORLD, INC.
SONIC AUTOMOTIVE — 1720 MASON AVE., DB, INC.
SONIC AUTOMOTIVE OF NEVADA, INC.
SONIC AUTOMOTIVE WEST, LLC
SONIC OF TEXAS, INC.
SRE HOLDING, LLC
Z MANAGEMENT, INC.    

             
 
  By:
Name:   \David P. Cosper\
 
David P. Cosper    
 
  Title:   Vice President and Treasurer    

SECOND AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



                      PLEDGORS:               SAI GEORGIA, LLC    
 
                    By:   SONIC AUTOMOTIVE OF NEVADA, INC.,
as Sole Member
 
               
 
      By:
Name:   \David P. Cosper\
 
David P. Cosper    
 
      Title:   Vice President and Treasurer    

                          SONIC PEACHTREE INDUSTRIAL BLVD., L.P.       By:   SAI
GEORGIA, LLC, as Sole General Partner               By:   SONIC AUTOMOTIVE OF
NEVADA, INC.,
as Sole Member
 
                   
 
          By:
Name:   \David P. Cosper\
 
David P. Cosper     
 
          Title:   Vice President and Treasurer    

SECOND AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent    
 
           
 
  By:
Name:   \Anne M. Zeschke\
 
Anne M. Zeschke    
 
  Title:   Vice President    

SECOND AMENDED AND RESTATED SECURITIES PLEDGE AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Pledged Interests

                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
FAA Holding Corp.
  L Dealership Group, Inc.   Common Stock     1,000       1,000       1,000    
  8     $ 0.01          
 
                                                       
 
  Texas
                                                   
 
  Corporation
                                                   
 
   151278900                                                     
 
                                                       
FirstAmerica Automotive, Inc.
  FAA Auto Factory, Inc.   Common Stock     100,000       10,000       10,000  
    2       N/A          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
  C2058910                                                    
 
                                                       
FirstAmerica Automotive, Inc.
  FAA Capitol N, Inc.   Common Stock     100,000       10,000       10,000      
2       N/A          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
  C2054429                                                    
 
                                                       
FirstAmerica Automotive, Inc.
  FAA Dublin VWD, Inc.   Common Stock     100,000       10,000       10,000    
  2       N/A          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
  C2007571                                                    

Schedule I - Page 1



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
FirstAmerica Automotive, Inc.
  FAA Dublin N, Inc.   Common Stock     100,000       10,000       10,000      
2       N/A          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
  C2007600                                                    
 
                                                       
FirstAmerica Automotive, Inc.
  FAA Holding Corp.   Common Stock     100,000       10,000       10,000       2
      N/A          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
  C2174202                                                    
 
                                                       
FirstAmerica Automotive, Inc.
  FAA Poway T, Inc.   Common Stock     100,000       10,000       10,000       2
      N/A          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
  C2006232                                                    
 
                                                       
FirstAmerica Automotive, Inc.
  FAA Santa Monica V, Inc.   Common Stock     100,000       10,000       10,000
      2       N/A          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
  C2165877                                                    
 
                                                       
FirstAmerica Automotive, Inc.
  FAA Torrance CPJ, Inc.   Common Stock     100,000       10,000       10,000  
    2       N/A          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
  C2165823                                                    

Schedule I - Page 2



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
FirstAmerica Automotive, Inc.
  Sonic — Coast
Cadillac, Inc.   Common Stock     100,000       10,000       10,000       2    
  N/A          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
  C2124569                                                    
 
                                                       
L Dealership Group, Inc.
  Autobahn, Inc.   Common Stock     1,000,000       400,000       400,000      
2       N/A          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
  C1548941                                                    
 
                                                       
L Dealership Group, Inc.
  Stevens Creek
Cadillac, Inc.   Common Stock
(Class A)     750,000       230,000       230,000       10       N/A          
 
                                                       
 
  California
Corporation
C1293380   Common Stock
(Class B)     250,000       -0-       -0-       N/A       N/A          
 
                                                       
SAI AL HC1, Inc.
  SAI Montgomery
CH, LLC   LLC Interest     N/A       100.00 %     100.00 %     N/A       N/A    
     
 
                                                       
 
  Alabama
                                                   
 
  Limited Liability Company
                                                   
 
   428-747                                                     

Schedule I - Page 3



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
SAI AL HC1, Inc.
  SAI Montgomery BCH, LLC   LLC Interest     N/A       100.00 %     100.00 %    
N/A       N/A          
 
                                                       
 
  Alabama
                                                   
 
  Limited Liability
Company                                                    
 
   428-745                                                     
 
                                                       
SAI FL HC3, Inc.
  SAI Orlando CS, LLC   LLC Interest     N/A       100.00 %     100.00 %     N/A
      N/A          
 
                                                       
 
  Florida
                                                   
 
  Limited Liability
Company                                                    
 
  L08000116711                                                    
 
                                                       
SAI FL HC4, Inc.
  SAI Fort Myers VW, LLC   LLC Interest     N/A       100.00 %     100.00 %    
N/A       N/A          
 
                                                       
 
  Florida
                                                   
 
  Limited Liability
Company                                                    
 
  L08000116709                                                    
 
                                                       
SAI FL HC7, Inc.
  SAI Fort Myers M, LLC   LLC Interest     N/A       100.00 %     100.00 %    
N/A       N/A          
 
                                                       
 
  Florida
                                                   
 
  Limited Liability
Company                                                    
 
  L98000002089                                                    

Schedule I - Page 4



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
SAI Georgia, LLC
  SAI GA HC1, LP   General Partner
Interest     N/A       1.00 %     1.00 %     N/A       N/A                      
                                           
Sonic Automotive of Nevada, Inc.
  Georgia
Limited Partnership
 0224680   Limited Partner
Interest             99.00 %     99.00 %                        
 
                                                       
SAI Georgia, LLC
  Sonic Peachtree Industrial Blvd., L.P.   General Partner
Interest     N/A       1.00 %     1.00 %     N/A       N/A                      
                                             
Sonic Automotive of Nevada, Inc.
  Georgia
Limited Partnership
K739239   Limited Partner
Interest             99.00 %     99.00 %                        
 
                                                       
SAI MD HC1, Inc.
  SAI Rockville Imports, LLC   LLC Interest     N/A       100.00 %     100.00 %
    N/A       N/A          
 
                                                       
 
  Maryland
                                                   
 
  Limited Liability
Company
                                                   
 
  W12796074                                                    
 
                                                       
SAI OK HC1, Inc.
  SAI Broken Arrow C, LLC   LLC Interest     N/A       100.00 %     100.00 %    
N/A       N/A          
 
                                                       
 
  Oklahoma
                                                   
 
  Limited Liability
Company                                                    
 
   3512215667                                                     

Schedule I - Page 5



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
SAI OK HC1, Inc.
  SAI Oklahoma City C, LLC   LLC Interest     N/A       100.00 %     100.00 %  
  N/A       N/A          
 
                                                       
 
  Oklahoma
                                                   
 
  Limited Liability
Company
                                                   
 
   3512215668                                                     
 
                                                       
SAI OK HC1, Inc.
  SAI Riverside C, LLC   LLC Interest     N/A       100.00 %     100.00 %    
N/A       N/A          
 
                                                       
 
  Oklahoma
                                                   
 
  Limited Liability
Company
                                                   
 
   3512215685                                                     
 
                                                       
SAI OK HC1, Inc.
  SAI Tulsa N, LLC   LLC Interest     N/A       100.00 %     100.00 %     N/A  
    N/A          
 
                                                       
 
  Oklahoma
                                                   
 
  Limited Liability
Company
                                                   
 
   3512215684                                                     
 
                                                       
SAI TN HC1, LLC
  SAI Nashville CSH, LLC   LLC Interest     N/A       100.00 %     100.00 %    
N/A       N/A          
 
                                                       
 
  Tennessee
                                                   
 
  Limited Liability
Company
                                                   
 
   0336183                                                     

Schedule I - Page 6



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
SAI TN HC1, LLC
  SAI Nashville M, LLC   LLC Interest     N/A       100.00 %     100.00 %    
N/A       N/A          
 
                                                       
 
  Tennessee
                                                   
 
  Limited Liability Company
                                                   
 
   0336182                                                     
 
                                                       
SAI TN HC2, LLC
  SAI Nashville Motors, LLC   LLC Interest     N/A       100.00 %     100.00 %  
  N/A       N/A          
 
                                                       
 
  Tennessee
                                                   
 
  Limited Liability Company
                                                   
 
   0566970                                                     
 
                                                       
Sonic Automotive, Inc.
  Arngar, Inc.   Common Stock     100,000       1,333       1,333       14      
N/A          
 
                                                       
 
  North Carolina
                                                   
 
  Corporation
                                                   
 
   0005612                                                     
 
                                                       
Sonic Automotive, Inc.
  Avalon Ford, Inc.   Common Stock     10,000       4,164       4,164       17  
    N/A          
 
                                                       
 
  Delaware
                                                   
 
  Corporation
                                                   
 
   0896102                                                     
 
                                                       
Sonic Automotive, Inc.
  Fort Mill Ford, Inc.   Common Stock     10,000       2,700       2,700      
13       N/A          
 
                                                       
 
  South Carolina
                                                   
 
  Corporation                                                    

Schedule I - Page 7



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
Sonic Automotive, Inc.
  Fort Myers Collision Center, LLC   LLC Interest     N/A       100.00 %    
100.00 %     N/A       N/A          
 
                                                       
 
  Florida
                                                   
 
  Limited Liability
Company
                                                   
 
  L00000004315                                                    
 
                                                       
Sonic Automotive, Inc.
  Massey Cadillac, Inc.   Common Stock     1,000       100       100       5    
  N/A          
 
                                                       
 
  Tennessee
Corporation
                                                   
 
   0230052                                                     
 
                                                       
Sonic Automotive, Inc.
  SAI AL HC1, Inc.   Common Stock     1,000       100       100       1      
N/A          
 
                                                       
 
  Alabama
                                                   
 
  Corporation
                                                   
 
  D/C 206-272                                                    
 
                                                       
Sonic Automotive, Inc.
  SAI Charlotte M, LLC   LLC Interest     N/A       100.00 %     100.00 %    
N/A       N/A          
 
                                                       
 
  North Carolina
                                                   
 
  Limited Liability
Company
                                                   
 
   0433486                                                     

Schedule I - Page 8



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
Sonic Automotive, Inc.
  SAI Columbus Motors, LLC   LLC Interest     N/A       100.00 %     100.00 %  
  N/A       N/A          
 
                                                       
 
  Ohio
                                                   
 
  Limited Liability
Company
                                                   
 
  CP13127                                                    
 
                                                       
Sonic Automotive, Inc.
  SAI Columbus VWK, LLC   LLC Interest     N/A       100.00 %     100.00 %    
N/A       N/A          
 
                                                       
 
  Ohio
                                                   
 
  Limited Liability
Company
                                                   
 
  CP13130                                                    
 
                                                       
Sonic Automotive, Inc.
  SAI FL HC3, Inc.   Common Stock     1,000       100       100       2      
N/A          
 
                                                       
 
  Florida
                                                   
 
  Corporation
                                                   
 
  P98000064012                                                    
 
                                                       
Sonic Automotive, Inc.
  SAI FL HC4, Inc.   Common Stock     1,000       100       100       2      
N/A          
 
                                                       
 
  Florida
                                                   
 
  Corporation
                                                   
 
  P98000064009                                                    
 
                                                       
Sonic Automotive, Inc.
  SAI FL HC7, Inc.   Common Stock     500       500       500       22     $
1.00          
 
                                                       
 
  Florida
                                                   
 
  Corporation
                                                   
 
  F86660                                                    

Schedule I - Page 9



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
Sonic Automotive, Inc.
  SAI Santa Clara K, Inc.   Common Stock     1,000       100       100       1  
  $ 0.01          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
  C3335681                                                    
 
                                                       
Sonic Automotive, Inc.
  Sonic Agency, Inc.   Common Stock     1,000       100       100       1      
N/A          
 
                                                       
 
  Michigan
                                                   
 
  Corporation
                                                   
 
   35010C                                                     
 
                                                       
Sonic Automotive, Inc.
  Sonic Automotive F&I, LLC   LLC Interest     N/A       100.00 %     100.00 %  
  N/A       N/A          
 
                                                       
 
  Nevada
                                                   
 
  Limited Liability
Company
                                                   
 
  LLC8620-1999                                                    
 
                                                       
Sonic Automotive, Inc.
  Sonic Automotive Support, LLC   LLC Interest     N/A       100.00 %     100.00
%     N/A       N/A          
 
                                                       
 
  Nevada
                                                   
 
  Limited Liability
Company
                                                   
 
  LLC19412-2003                                                    

Schedule I - Page 10



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
Sonic Automotive, Inc.
  Sonic Automotive West, LLC   LLC Interest     N/A       100.00 %     100.00 %
    N/A       N/A          
 
                                                       
 
  Nevada
                                                   
 
  Limited Liability
Company
                                                   
 
  LLC9139-1999                                                    
 
                                                       
Sonic Automotive, Inc.
  Sonic Automotive — 1720 Mason Ave., DB, Inc.   Common Stock     1,000      
100       100       1       N/A          
 
                                                       
 
  Florida
                                                   
 
  Corporation
                                                   
 
  P98000064005                                                    
 
                                                       
Sonic Automotive, Inc.
  Sonic Automotive — 3700 West Broad Street,   Common Stock     1,000       100
      100       1     $ 0.01          
 
  Columbus, Inc.

                                                   
 
  Ohio
                                                   
 
  Corporation
                                                   
 
  CP13131                                                      
Sonic Automotive, Inc.
  Sonic Automotive — 4000 West Broad Street,   Common Stock     1,000       100
      100       1     $ 0.01          
 
  Columbus, Inc.

                                                   
 
  Ohio
                                                   
 
  Corporation
                                                   
 
  CP13126                                                    

Schedule I - Page 11



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
Sonic Automotive, Inc.
  Sonic Automotive — 6008 N. Dale Mabry, FL, Inc.   Common Stock     1,000      
100       100       1       N/A          
 
                                                       
 
  Florida
                                                   
 
  Corporation
                                                   
 
  P98000084876                                                    
 
                                                       
Sonic Automotive, Inc.
  Sonic Calabasas M, Inc.   Common Stock     1,000       100       100       1  
    N/A          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
  C2975101                                                    
 
                                                       
Sonic Automotive, Inc.
  Sonic — Calabasas V, Inc.   Common Stock     1,000       100       100       1
      N/A          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
  C2501983                                                    
 
                                                       
Sonic Automotive, Inc.
  Sonic—Capitol Cadillac, Inc.   Common Stock     1,000       100       100    
  1       N/A          
 
                                                       
 
  Michigan
                                                   
 
  Corporation
                                                   
 
   26619C                                                     
 
                                                       
Sonic Automotive, Inc.
  Sonic—Capitol Imports, Inc.   Common Stock     1,000       100       100      
1       N/A          
 
                                                       
 
  South Carolina
                                                   
 
  Corporation                                                    

Schedule I - Page 12



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
Sonic Automotive, Inc.
  Sonic — Carson F, Inc.   Common Stock     1,000       100       100       1  
    N/A          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
  C2375909                                                    
 
                                                       
Sonic Automotive, Inc.
  Sonic — Carson LM, Inc.   Common Stock     1,000       100       100       1  
    N/A          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
  C2375100                                                    
 
                                                       
Sonic Automotive, Inc.
  Sonic Development, LLC
  LLC Interest     N/A       100.00 %     100.00 %     N/A       N/A          
 
                                                       
 
  North Carolina
Limited Liability                                                    
 
  Company
                                                   
 
   0483658                                                     
 
                                                       
Sonic Automotive, Inc.
  Sonic Divisional Operations, LLC   LLC Interest     N/A       100.00 %    
100.00 %     N/A       N/A          
 
                                                       
 
  Nevada
                                                   
 
  Limited Liability
Company
                                                   
 
  LLC26157-2004                                                    

Schedule I - Page 13



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
Sonic Automotive, Inc.
  Sonic — Downey Cadillac, Inc.   Common Stock     1,000       100       100    
  2       N/A          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
  C2375896                                                      
Sonic Automotive, Inc.
  Sonic — Englewood M, Inc.   Common Stock     1,000       100       100       1
      N/A          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
   20021021611                                                     
 
                                                       
Sonic Automotive, Inc.
  Sonic Fremont, Inc.   Common Stock     1,000       100       100       1      
N/A          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
  C2935225                                                    
 
                                                       
Sonic Automotive, Inc.
  Sonic — Las Vegas C East, LLC   LLC Interest     N/A       100.00 %     100.00
%     N/A       N/A          
 
                                                       
 
  Nevada
                                                   
 
  Limited Liability
Company
                                                   
 
  LLC7435-2000                                                    

Schedule I - Page 14



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
Sonic Automotive, Inc.
  Sonic — Las Vegas C West, LLC   LLC Interest     N/A       100.00 %     100.00
%     N/A       N/A          
 
                                                       
 
  Nevada
                                                   
 
  Limited Liability
Company
                                                   
 
  LLC7434-2000                                                    
 
                                                       
Sonic Automotive, Inc.
  Sonic — Lloyd Nissan, Inc.   Common Stock     1,000       100       100      
1       N/A          
 
                                                       
 
  Florida
                                                   
 
  Corporation
                                                   
 
  P99000014918                                                    
 
                                                       
Sonic Automotive, Inc.
  Sonic — Lloyd Pontiac —   Common Stock     1,000       100       100       1  
    N/A          
 
  Cadillac, Inc.

                                                   
 
  Florida
                                                   
 
  Corporation
                                                   
 
  P99000014911                                                    
 
                                                       
Sonic Automotive, Inc.
  Sonic — Lone Tree Cadillac, Inc.   Common Stock     1,000       100       100
      1       N/A          
 
                                                       
 
  Colorado
                                                   
 
  Corporation
                                                   
 
   20021021609                                                     

Schedule I - Page 15



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
Sonic Automotive, Inc.
  Sonic — Massey Chevrolet, Inc.   Common Stock     1,000       100       100  
    1       N/A            
 
  California
                                                   
 
  Corporation
                                                   
 
  C2375359                                                    
 
                                                       
Sonic Automotive, Inc.
  Sonic — Newsome Chevrolet World, Inc.   Common Stock     1,000       100      
100       2       N/A          
 
                                                       
 
  South Carolina
                                                   
 
  Corporation                                                    
 
                                                       
Sonic Automotive, Inc.
  Sonic — North Charleston Dodge, Inc.   Common Stock     1,000       100      
100       1       N/A          
 
                                                       
 
  South Carolina
                                                   
 
  Corporation                                                    
 
                                                       
Sonic Automotive, Inc.
  Sonic of Texas, Inc.   Common Stock     1,000       100       100       1    
  N/A          
 
                                                       
 
  Texas
                                                   
 
  Corporation
                                                   
 
   150782300                                                     
 
                                                       
Sonic Automotive, Inc.
  Sonic — Plymouth Cadillac, Inc.   Common Stock     1,000       100       100  
    1       N/A          
 
                                                       
 
  Michigan
                                                   
 
  Corporation
                                                   
 
   26618C                                                     

Schedule I - Page 16



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
Sonic Automotive, Inc.
  Sonic Resources, Inc.   Common Stock     1,000       100       100       2    
  N/A            
 
  Nevada
                                                   
 
  Corporation
                                                   
 
  C24652-2001                                                    
 
                                                       
Sonic Automotive, Inc.
  Sonic — Sanford Cadillac, Inc.   Common Stock     1,000       100       100  
    1       N/A            
 
  Florida
                                                   
 
  Corporation
                                                   
 
  P02000010148                                                    
 
                                                       
Sonic Automotive, Inc.
  Sonic Santa Monica M, Inc.   Common Stock     1,000       100       100      
1       N/A          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
  C2727452                                                    
 
                                                       
Sonic Automotive, Inc.
  Sonic—Serramonte I, Inc.   Common Stock     1,000       100       100       1
      N/A          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
  C2469221                                                    
 
                                                       
Sonic Automotive, Inc.
  Sonic Santa Monica S, Inc.   Common Stock     1,000       100       100      
1       N/A          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
  C2788444                                                    

Schedule I - Page 17



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
Sonic Automotive, Inc.
  Sonic—Saturn of Silicon Valley, Inc.   Common Stock     1,000       100      
100       1       N/A          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
  C2547838                                                    
 
                                                       
Sonic Automotive, Inc.
  Sonic—Volvo LV, LLC   LLC Interest     N/A       100.00 %     100.00 %     N/A
      N/A          
 
                                                       
 
  Nevada
                                                   
 
  Limited Liability
Company
                                                   
 
  LLC6829-1999                                                    
 
                                                       
Sonic Automotive, Inc.
  Sonic Walnut Creek M, Inc.   Common Stock     1,000       100       100      
2       N/A          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
  C2508517                                                    
 
                                                       
Sonic Automotive, Inc.
  Sonic — West Covina T, Inc.   Common Stock     1,000       100       100      
1       N/A          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
  C2356455                                                    

Schedule I - Page 18



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
Sonic Automotive, Inc.
  Sonic — Williams Cadillac, Inc.   Common Stock     1,000       100       100  
    1       N/A          
 
                                                       
 
  Alabama
                                                   
 
  Corporation
                                                   
 
  D/C 199-219                                                    
 
                                                       
Sonic Automotive, Inc.
  Sonic Wilshire Cadillac, Inc.   Common Stock     1,000       100       100    
  1       N/A          
 
                                                       
 
  California
                                                   
 
  Corporation
                                                   
 
  C2882071                                                    
 
                                                       
Sonic Automotive, Inc.
  SRE Holding, LLC   LLC Intereset     N/A       100.00 %     100.00 %     N/A  
    N/A          
 
                                                       
 
  North Carolina
                                                   
 
  Limited Liability Company
                                                   
 
   0551475                                                     
 
                                                       
Sonic Automotive, Inc.
  Town and Country Ford, Incorporated   Common Stock     2,000       471.25    
  471.25       75       N/A          
 
                                                       
 
  North Carolina
                                                   
 
  Corporation
                                                   
 
   0148959                                                     
 
                                                       
Sonic Automotive, Inc.
  Z Management, Inc.   Common Stock     500,000       30,000       30,000      
3     $ 10.00          
 
                                                       
 
  Colorado
                                                   
 
  Corporation
                                                   
 
   19911043768                                                     

Schedule I - Page 19



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
Sonic Automotive of Nevada, Inc.
  SAI Georgia, LLC   LLC Interest     N/A       100.00 %     100.00 %     N/A  
    N/A          
 
                                                       
 
  Georgia
                                                   
 
  Limited Liability
Company
                                                   
 
   08094603                                                     
 
                                                       
Sonic Automotive of Nevada, Inc.
  SAI TN HC1, LLC   LLC Interest     N/A       100.00 %     100.00 %     N/A    
  N/A          
 
                                                       
 
  Tennessee
                                                   
 
  Limited Liability
Company
                                                   
 
   0336184                                                     
 
                                                       
Sonic Automotive of Nevada, Inc.
  SAI TN HC2, LLC   LLC Interest     N/A       100.00 %     100.00 %     N/A    
  N/A          
 
                                                       
 
  Tennessee
                                                   
 
  Limited Liability
Company
                                                   
 
   0336185                                                     
 
                                                       
Sonic Automotive of Nevada, Inc.
  SAI TN HC3, LLC   LLC Interest     N/A       100.00 %     100.00 %     N/A    
  N/A          
 
                                                       
 
  Tennessee
                                                   
 
  Limited Liability
Company
                                                   
 
   0336184                                                     

Schedule I - Page 20



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
Sonic Automotive — 1720 Mason Ave., DB, Inc.
  Sonic Automotive — 1720 Mason Ave., DB, LLC   LLC Interest (Units)     100    
  100       100       N/A       N/A          
 
                                                       
 
  Florida
                                                   
 
  Limited Liability
Company
                                                   
 
  L98000001576                                                    
 
                                                       
Sonic — LS, LLC
  Sonic — LS Chevrolet, L.P.   General Partner Interest     N/A       .10 %    
.10 %     N/A       N/A          
 
                                                       
Sonic Automotive West, LLC
  Texas
Limited Partnership
 11958210    Limited Partner Interest     N/A       99.90 %     99.90 %        
               
 
                                                       
Sonic — Newsome Chevrolet World, Inc.
  ADI of the Southeast, LLC   LLC Interest     N/A       100.00 %     100.00 %  
  N/A       N/A          
 
                                                       
 
  South Carolina
                                                   
 
  Limited Liability
Company                                                    
 
                                                       
Sonic of Texas, Inc.
  Sonic Advantage PA, L.P.   General Partner Interest     N/A       1.00 %    
1.00 %     N/A       N/A          
 
                                                       
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 800235623    Limited Partner Interest     N/A       99.00 %     99.00 %        
               

Schedule I - Page 21



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
Sonic of Texas, Inc.
  Sonic Automotive of Texas, L.P.   General Partner Interest     N/A       1.00
%     1.00 %     N/A       N/A          
 
                                                       
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 11324210    Limited Partner Interest     N/A       99.00 %     99.00 %        
               
 
                                                       
Sonic of Texas, Inc.


  Sonic Automotive — 3401 N. Main, TX, L.P.   General Partner Interest     N/A  
    1.00 %     1.00 %     N/A       N/A            
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 11376510    Limited Partner Interest     N/A       99.00 %     99.00 %        
               
 
                                                       
Sonic of Texas, Inc.
  Sonic Automotive — 4701 I-10 East, TX, L.P.   General Partner Interest     N/A
      1.00 %     1.00 %     N/A       N/A          
 
                                                       
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 11345010    Limited Partner Interest     N/A       99.00 %     99.00 %        
               

Schedule I - Page 22



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
Sonic of Texas, Inc.
  Sonic — Cadillac D, L.P.   General Partner Interest     N/A       1.00 %    
1.00 %     N/A       N/A          
 
                                                       
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 800061917    Limited Partner Interest     N/A       99.00 %     99.00 %        
               
 
                                                       
Sonic of Texas, Inc.
  Sonic — Camp Ford, L.P.   General Partner Interest     N/A       1.00 %    
1.00 %     N/A       N/A          
 
                                                       
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 12312610    Limited Partner Interest     N/A       99.00 %     99.00 %        
               
 
                                                       
Sonic of Texas, Inc.
  Sonic — Carrollton V, L.P.   General Partner Interest     N/A       1.00 %    
1.00 %     N/A       N/A          
 
                                                       
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 13894610    Limited Partner Interest     N/A       99.00 %     99.00 %        
               
 
                                                       
Sonic of Texas, Inc.


  Sonic—Clear Lake Volkswagen, L.P.   General Partner Interest     N/A      
1.00 %     1.00 %     N/A       N/A            
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 800207889    Limited Partner Interest     N/A       99.00 %     99.00 %        
               

Schedule I - Page 23



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
Sonic of Texas, Inc.


  Sonic — Frank Parra Autoplex, L.P.   General Partner Interest     N/A      
1.00 %     1.00 %     N/A       N/A            
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 800079059    Limited Partner Interest     N/A       99.00 %     99.00 %        
               
 
                                                       
 
                                                       
Sonic of Texas, Inc.
  Sonic Houston JLR, LP   General Partner Interest     N/A       1.00 %     1.00
%     N/A       N/A          
 
                                                       
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 800735509    Limited Partner Interest             99.00 %     99.00 %          
             
 
                                                     
 
                                                       
 
                                                       
Sonic of Texas, Inc.
  Sonic Houston LR, L.P.   General Partner Interest     N/A       1.00 %    
1.00 %     N/A       N/A          
 
                                                       
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 800236309    Limited Partner Interest     N/A       99.00 %     99.00 %        
               
 
                                                     
 
                                                     
 
                                                       
Sonic of Texas, Inc.
  Sonic — Houston V, L.P   General Partner Interest     N/A       1.00 %    
1.00 %     N/A       N/A          
 
                                                       
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 15286810    Limited Partner Interest     N/A       99.00 %     99.00 %        
               

Schedule I - Page 24



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
Sonic of Texas, Inc.


  Sonic—Jersey Village Volkswagen, L.P.   General Partner Interest     N/A      
1.00 %     1.00 %     N/A       N/A            
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 800207902    Limited Partner Interest     N/A       99.00 %     99.00 %        
               
 
                                                       
Sonic of Texas, Inc.
  Sonic — LS, LLC   LLC Interest     N/A       100.00 %     100.00 %     N/A    
  N/A          
 
                                                       
 
  Delaware
                                                   
 
  Limited Liability Company
                                                   
 
   3440418                                                       
Sonic of Texas, Inc.
  Sonic Momentum JVP, L.P.   General Partner Interest     N/A       1.00 %    
1.00 %     N/A       N/A          
 
                                                       
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 800235475    Limited Partner Interest     N/A       99.00 %     99.00 %        
               
 
                                                       
Sonic of Texas, Inc.
  Sonic Momentum VWA, L.P.   General Partner Interest     N/A       1.00 %    
1.00 %     N/A       N/A          
 
                                                       
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 800207910    Limited Partner Interest     N/A       99.00 %     99.00 %        
               

Schedule I - Page 25



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
Sonic of Texas, Inc.
  Sonic — Richardson F, L.P.   General Partner Interest     N/A       1.00 %    
1.00 %     N/A       N/A          
 
                                                       
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 14037410    Limited Partner Interest     N/A       99.00 %     99.00 %        
               
 
                                                       
Sonic of Texas, Inc.
  Sonic — University Park A, L.P.   General Partner Interest     N/A       1.00
%     1.00 %     N/A       N/A          
 
                                                       
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 13748310    Limited Partner Interest     N/A       99.00 %     99.00 %        
               
 
                                                       
Sonic of Texas, Inc.
  SRE Texas—1, L.P.   General Partner Interest     N/A       1.00 %     1.00 %  
  N/A       N/A          
 
                                                       
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 13523310    Limited Partner Interest             99.00 %     99.00 %          
             
 
                                                       
Sonic of Texas, Inc.
  SRE Texas—2, L.P.   General Partner Interest     N/A       1.00 %     1.00 %  
  N/A       N/A          
 
                                                       
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 13523410    Limited Partner Interest             99.00 %     99.00 %          
             
 
                                                       
Sonic of Texas, Inc.
  SRE Texas—3, L.P.   General Partner Interest     N/A       1.00 %     1.00 %  
  N/A       N/A          
 
                                                       
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 13523510    Limited Partner Interest             99.00 %     99.00 %          
             

Schedule I - Page 26



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
Sonic of Texas, Inc.
  SRE Texas—4, L.P.   General Partner Interest     N/A       1.00 %     1.00 %  
  N/A       N/A          
 
                                                       
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 800048705    Limited Partner Interest             99.00 %     99.00 %          
               
Sonic of Texas, Inc.
  SRE Texas — 5, L.P.   General Partner Interest     N/A       1.00 %     1.00 %
    N/A       N/A          
 
                                                       
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 800048740    Limited Partner Interest             99.00 %     99.00 %          
             
 
                                                     
Sonic of Texas, Inc.
  SRE Texas—6, L.P.   General Partner Interest     N/A       1.00 %     1.00 %  
  N/A       N/A          
 
                                                       
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 800048741    Limited Partner Interest             99.00 %     99.00 %          
             
 
                                                       
Sonic of Texas, Inc.
  SRE Texas — 7, L.P.   General Partner Interest     N/A       1.00 %     1.00 %
    N/A       N/A          
 
                                                       
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 800048742    Limited Partner Interest             99.00 %     99.00 %          
             
 
                                                       
Sonic of Texas, Inc.
  SRE Texas—8, L.P.   General Partner Interest     N/A       1.00 %     1.00 %  
  N/A       N/A          
 
                                                       
Sonic Automotive of Nevada, Inc.
  Texas
Limited Partnership
 800048743    Limited Partner Interest             99.00 %     99.00 %          
             

Schedule I - Page 27



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
Sonic Peachtree Industrial Blvd., L.P.
  Sonic Automotive 5260 Peachtree   LLC Interest (Units)     100       100      
100       N/A       N/A          
 
  Industrial Blvd., LLC                                                    
 
                                                       
 
  Georgia
                                                   
 
  Limited Liability
Company
                                                   
 
  K734665                                                    
 
                                                       
SRE Holding, LLC
  AnTrev, LLC   LLC Interest     N/A       100.00 %     100.00 %     N/A      
N/A          
 
                                                       
 
  North Carolina
                                                   
 
  Limited Liability
Company
                                                   
 
   0659676                                                     
 
                                                       
SRE Holding, LLC
  SRE Alabama — 2, LLC   LLC Interest     N/A       100.00 %     100.00 %    
N/A       N/A          
 
                                                       
 
  Alabama
                                                   
 
  Limited Liability
Company
                                                   
 
   670-275                                                     
 
                                                       
SRE Holding, LLC
  SRE Alabama—5, LLC   LLC Interest     N/A       100.00 %     100.00 %     N/A
      N/A          
 
                                                       
 
  Alabama
                                                   
 
  Limited Liability
Company
                                                   
 
  DLL691-622                                                    

Schedule I - Page 28



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
SRE Holding, LLC
  SRE California — 1, LLC   LLC Interest     N/A       100.00 %     100.00 %    
N/A       N/A          
 
                                                       
 
  California
                                                   
 
  Limited Liability
Company
                                                   
 
   200202910110                                                     
 
                                                       
SRE Holding, LLC
  SRE California—2, LLC   LLC Interest     N/A       100.00 %     100.00 %    
N/A       N/A          
 
                                                       
 
  California
                                                   
 
  Limited Liability
Company
                                                   
 
   200202910111                                                     
 
                                                       
SRE Holding, LLC
  SRE California — 3, LLC   LLC Interest     N/A       100.00 %     100.00 %    
N/A       N/A          
 
                                                       
 
  California
                                                   
 
  Limited Liability
Company
                                                   
 
   200202810141                                                     
 
                                                       
SRE Holding, LLC
  SRE California — 4, LLC   LLC Interest     N/A       100.00 %     100.00 %    
N/A       N/A          
 
                                                       
 
  California
                                                   
 
  Limited Liability
Company
                                                   
 
   200202810144                                                     

Schedule I - Page 29



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
SRE Holding, LLC
  SRE California — 5, LLC   LLC Interest     N/A       100.00 %     100.00 %    
N/A       N/A          
 
                                                       
 
  California
                                                   
 
  Limited Liability
Company
                                                   
 
   200203110006                                                     
 
                                                       
SRE Holding, LLC
  SRE California — 7 SCB, LLC   LLC Interest     N/A       100.00 %     100.00 %
    N/A       N/A          
 
                                                       
 
  California
                                                   
 
  Limited Liability
Company
                                                   
 
   201033410181                                                     
 
                                                       
SRE Holding, LLC
  SRE California — 8 SCH, LLC   LLC Interest     N/A       100.00 %     100.00 %
    N/A       N/A          
 
                                                       
 
  California
                                                   
 
  Limited Liability
Company
                                                   
 
   201033510021                                                     
 
                                                       
SRE Holding, LLC
  SRE Colorado — 1, LLC   LLC Interest     N/A       100.00 %     100.00 %    
N/A       N/A          
 
                                                       
 
  Colorado
                                                   
 
  Limited Liability
                                                   
 
  Company
                                                   
 
   20021330518                                                     

Schedule I - Page 30



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
SRE Holding, LLC
  SRE Florida—1, LLC   LLC Interest     N/A       100.00 %     100.00 %     N/A
      N/A          
 
                                                       
 
  Florida
                                                   
 
  Limited Liability
Company
                                                   
 
  L00000006050                                                    
 
                                                       
SRE Holding, LLC
  SRE Florida—2, LLC   LLC Interest     N/A       100.00 %     100.00 %     N/A
      N/A          
 
                                                       
 
  Florida
                                                   
 
  Limited Liability
Company
                                                   
 
  L00000006045                                                    
 
                                                       
SRE Holding, LLC
  SRE Oklahoma—1, LLC   LLC Interest     N/A       100.00 %     100.00 %     N/A
      N/A          
 
                                                       
 
  Oklahoma
                                                   
 
  Limited Liability
Company
                                                   
 
   3500697104                                                     
 
                                                       
SRE Holding, LLC
  SRE Oklahoma — 2, LLC   LLC Interest     N/A       100.00 %     100.00 %    
N/A       N/A          
 
                                                       
 
  Oklahoma
                                                   
 
  Limited Liability
Company
                                                   
 
   3500697105                                                     

Schedule I - Page 31



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
SRE Holding, LLC
  SRE Oklahoma—5, LLC   LLC Interest     N/A       100.00 %     100.00 %     N/A
      N/A          
 
                                                       
 
  Oklahoma
                                                   
 
  Limited Liability
Company
                                                   
 
   3500697108                                                     
 
                                                       
SRE Holding, LLC
  SRE South Carolina — 2, LLC   LLC Interest     N/A       100.00 %     100.00 %
    N/A       N/A          
 
                                                       
 
  South Carolina
                                                   
 
  Limited Liability
Company                                                    
 
                                                       
SRE Holding, LLC
  SRE South Carolina—3, LLC   LLC Interest     N/A       100.00 %     100.00 %  
  N/A       N/A          
 
                                                       
 
  South Carolina
                                                   
 
  Limited Liability
Company                                                    
 
                                                       
SRE Holding, LLC
  SRE South Carolina — 4, LLC   LLC Interest     N/A       100.00 %     100.00 %
    N/A       N/A          
 
                                                       
 
  South Carolina
                                                   
 
  Limited Liability
Company                                                    

Schedule I - Page 32



--------------------------------------------------------------------------------



 



                                                                             
Total                               Name, Jurisdiction       Total Amount of    
Amount                               of Formation and       Class or Type of    
of Class     Total     Certificate     Par Value     Name of   Name of   Type of
Entity of   Class or Type of   Pledged Interests     or Type     Amount    
Number (if     (if     Transfer   Pledgor   Pledged Subsidiary   Pledged
Interest   Authorized     Outstanding     Pledged     applicable)    
applicable)     Agent (if any)  
SRE Holding, LLC
  SRE Tennessee — 4, LLC   LLC Interest     N/A       100.00 %     100.00 %    
N/A       N/A          
 
                                                       
 
  Tennessee
                                                   
 
  Limited Liability Company
                                                   
 
   0450279                                                     
 
                                                       
SRE Holding, LLC
  SRE Virginia — 1, LLC   LLC Interest     N/A       100.00 %     100.00 %    
N/A       N/A          
 
                                                       
 
  Virginia
                                                   
 
  Limited Liability Company
                                                   
 
   5050246-0                                                     
 
                                                       
Z Management, Inc.
  Mountain States Motors Co., Inc.   Common Stock     500,000       30,000      
30,000       1     $ 10.00          
 
                                                       
 
  Colorado
                                                   
 
  Corporation
                                                   
 
   19911043766                                                     

Schedule I - Page 33



--------------------------------------------------------------------------------



 



SCHEDULE II

                              Jurisdiction of         Jurisdiction of  
Formation     Type of   Formation   Identification Name and Address of Pledgor  
Person   of Pledgor   Number
FAA Holding Corp.
  Corporation   California     C2174202  
6415 Idlewild Road, Suite 109
               
Charlotte, NC 28212
               
 
               
FirstAmerica Automotive, Inc.
  Corporation   Delaware     2761294  
6415 Idlewild Road, Suite 109
               
Charlotte, NC 28212
               
 
               
L Dealership Group, Inc.
  Corporation   Texas     151278900  
6415 Idlewild Road, Suite 109
               
Charlotte, NC 28212
               
 
               
SAI AL HC1, Inc.
  Corporation   Alabama     206-272  
6415 Idlewild Road, Suite 109
               
Charlotte, NC 28212
               
 
               
SAI FL HC3, Inc.
  Corporation   Florida   P 98000064012  
6415 Idlewild Road, Suite 109
               
Charlotte, NC 28212
               
 
               
SAI FL HC4, Inc.
  Corporation   Florida   P 98000064009  
6415 Idlewild Road, Suite 109
               
Charlotte, NC 28212
               
 
               
SAI FL HC7, Inc.
  Corporation   Florida     F86660  
6415 Idlewild Road, Suite 109
               
Charlotte, NC 28212
               
 
               
SAI Georgia, LLC
  Limited
Liability   Georgia     08094603  
6415 Idlewild Road, Suite 109
  Company            
Charlotte, NC 28212
               
 
               
SAI MD HC1, Inc.
  Corporation   Maryland     D05310776  
6415 Idlewild Road, Suite 109
               
Charlotte, NC 28212
               
 
               
SAI OK HC1, Inc.
  Corporation   Oklahoma     1900632183  
6415 Idlewild Road, Suite 109
               
Charlotte, NC 28212
               
 
               

Schedule II - Page 1



--------------------------------------------------------------------------------



 



                              Jurisdiction of         Jurisdiction of  
Formation     Type of   Formation   Identification Name and Address of Pledgor  
Person   of Pledgor   Number
SAI TN HC1, LLC
6415 Idlewild Road, Suite 109
Charlotte, NC 28212
  Limited
Liability
Company   Tennessee     0336184  
 
               
SAI TN HC2, LLC
6415 Idlewild Road, Suite 109
Charlotte, NC 28212
  Limited
Liability
Company   Tennessee     0336185  
 
               
Sonic Automotive, Inc.
  Corporation   Delaware     2714319  
6415 Idlewild Road, Suite 109
               
Charlotte, NC 28212
               
 
               
Sonic Automotive of Nevada, Inc.
  Corporation   Nevada     C18014-1997  
6415 Idlewild Road, Suite 109
               
Charlotte, NC 28212
               
 
               
Sonic Automotive — 1720 Mason Ave., DB, Inc.
  Corporation   Florida   P 98000064005  
6415 Idlewild Road, Suite 109
               
Charlotte, NC 28212
               
 
               
Sonic Automotive West, LLC
  Corporation   Nevada   LLC9139-1999
6415 Idlewild Road, Suite 109
               
Charlotte, NC 28212
               
 
               
Sonic — LS, LLC
6415 Idlewild Road, Suite 109
Charlotte, NC 28212
  Limited
Liability
Company   Delaware     3440418  
 
               
Sonic — Newsome Chevrolet World, Inc.
  Corporation   South Carolina     N/A  
6415 Idlewild Road, Suite 109
               
Charlotte, NC 28212
               
 
               
Sonic of Texas, Inc.
  Corporation   Texas     150782300  
6415 Idlewild Road, Suite 109
               
Charlotte, NC 28212
               
 
               
Sonic Peachtree Industrial Blvd., L.P.
6415 Idlewild Road, Suite 109
Charlotte, NC 28212
  Limited
Partnership   Georgia     K739239  
 
               
SRE Holding, LLC
6415 Idlewild Road, Suite 109
Charlotte, NC 28212
  Limited
Liability
Company   North Carolina     0551475  

Schedule II - Page 2



--------------------------------------------------------------------------------



 



                              Jurisdiction of         Jurisdiction of  
Formation     Type of   Formation   Identification Name and Address of Pledgor  
Person   of Pledgor   Number
Z Management, Inc.
  Corporation   Colorado     19911043768  
6415 Idlewild Road, Suite 109
               
Charlotte, NC 28212
               

Schedule II - Page 3



--------------------------------------------------------------------------------



 



EXHIBIT A
PLEDGE AGREEMENT SUPPLEMENT
THIS PLEDGE AGREEMENT SUPPLEMENT (as from time to time amended, revised,
modified, supplemented or amended and restated, this “Supplement”), dated as of
________________ __, ____ is made by _____________________, a ________________
(the “Pledgor”), in favor of BANK OF AMERICA, N.A., in its capacity as
Administrative Agent (the “Administrative Agent”) for the Revolving Secured
Parties (as defined in the Pledge Agreement referenced below) now or hereafter
party to the Revolving Credit Agreement (as defined in the Pledge Agreement
referred to below). All capitalized terms used but not defined herein shall have
the meanings given to such terms in such Pledge Agreement.
RECITALS:
     A. The Pledgor is required under the terms of that certain Second Amended
and Restated Securities Pledge Agreement dated as of July [__], 2011 executed by
the Pledgor (among others), or to which the Pledgor has been joined as a party
pursuant to a Joinder Agreement, in favor of the Administrative Agent for the
benefit of the Revolving Secured Parties (as from time to time amended, revised,
modified, supplemented or amended and restated, the “Pledge Agreement”), to
cause certain Pledged Interests held by it and listed on Annex A to this
Supplement (the “Additional Interests”) to be specifically identified as subject
to the Pledge Agreement.
     B. A material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Revolving Credit Agreement by
the Revolving Secured Parties was the obligation of the Pledgor to pledge to the
Administrative Agent for the benefit of the Revolving Secured Parties the
Additional Interests, whether then owned or subsequently acquired or created
     C. The Pledgor has acquired rights in the Additional Interests and desires
to pledge, and evidence its prior pledge, to the Administrative Agent for the
benefit of the Revolving Secured Parties all of the Additional Interests in
accordance with the terms of the Revolving Credit Agreement and the Pledge
Agreement.
     In order to induce the Revolving Secured Parties to from time to time make
and maintain extensions of credit under the Revolving Credit Agreement, Related
Swap Contracts and Related Cash Management Arrangements, the Pledgor hereby
agrees as follows:
     1. Affirmations. The Pledgor hereby reaffirms and acknowledges the pledge
and collateral assignment to, and the grant of security interest in, the
Additional Interests contained in the Pledge Agreement and pledges and
collaterally assigns to the Administrative Agent for the benefit of the
Revolving Secured Parties, and grants to the Administrative Agent for the
benefit of the Revolving Secured Parties a first priority lien and security
interest in, the Additional Interests and all of the following:
Exhibit A - Page 1

 



--------------------------------------------------------------------------------



 



     (a) all money, securities, security entitlements and other investment
property, dividends, rights, general intangibles and other property at any time
and from time to time (x) declared or distributed in respect of or in exchange
for or on conversion of any or all of the Additional Interests or (y) by its or
their terms exchangeable or exercisable for or convertible into any Additional
Interest or other Pledged Interest;
     (b) all other property of whatever character or description, including
money, securities, security entitlements and other investment property, and
general intangibles hereafter delivered to the Administrative Agent in
substitution for or as an addition to any of the foregoing;
     (c) all securities accounts to which may at any time be credited any or all
of the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and
     (d) all proceeds of any of the foregoing.
The Pledgor hereby acknowledges, agrees and confirms by its execution of this
Supplement that the Additional Interests constitute “Pledged Interests” under
and are subject to the Pledge Agreement, and the items of property referred to
in clauses (a) through (d) above (the “Additional Collateral”) shall
collectively constitute “Collateral” under and are subject to the Pledge
Agreement. Each of the representations and warranties with respect to Pledged
Interests and Collateral contained in the Pledge Agreement is hereby made by the
Pledgor with respect to the Additional Interests and the Additional Collateral,
respectively. The Pledgor further represents and warrants that Annex A attached
to this Supplement contains a true, correct and complete description of the
Additional Interests, and that all other documents required to be furnished to
the Administrative Agent pursuant to Section 2(c) of the Pledge Agreement in
connection with the Additional Collateral have been delivered or are being
delivered simultaneously herewith to the Administrative Agent. The Pledgor
further acknowledges that Schedule I to the Pledge Agreement shall be deemed, as
to it, to be supplemented as of the date hereof to include the Additional
Interests as described on Annex A to this Supplement.
     2. Counterparts. This Pledge Agreement Supplement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this Pledge
Agreement Supplement to produce or account for more than one such counterpart
executed by the Pledgor. Without limiting the foregoing provisions of this
Section 2, the provisions of Section 10.10 of the Revolving Credit Agreement
shall be applicable to this Pledge Agreement.
     3. Governing Law; Venue; Waiver of Jury Trial. The provisions of Section 25
of the Pledge Agreement are hereby incorporated by reference as if fully set
forth herein.
Exhibit A - Page 2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Pledgor has caused this Supplement to be duly
executed by it’s authorized officer as of the day and year first above written.

             
 
  PLEDGOR:    
 
                     
 
           
 
  By:        
 
  Name:        
 
  Title:        

Exhibit A - Page 3

 



--------------------------------------------------------------------------------



 



ANNEX A
(to Pledge Agreement Supplement of __________ dated __________)

Additional Interests

                                                                      Name,    
        Total Amount                                         Jurisdiction of    
        of Class or                                         Formation and      
      Type of     Total Amount                                   Type of Entity
    Class or Type     Additional     of Class or             Certificate        
    Name of   Name of   of Pledged     of Additional     Interests     Type    
Total Amount     Number (if     Par Value (if     Transfer Agent   Pledgor  
Subsidiary     Interest     Authorized     Outstanding     Pledged    
applicable)     applicable)     (if any)  
 
                                                               
 
                                                               
 
                                                               
 
                                                               

Exhibit A - Page 4

 